Citation Nr: 0000501	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  92-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Lorrie G. Autry, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to August 
1960.  

An appeal had been taken from 1991 rating actions by the 
Department of Veterans Affairs (VA) Regional Office Muskogee, 
Oklahoma.  The veteran and a service officer from the 
organization then representing him appeared at a hearing 
before the Board of Veterans' Appeals (Board) at the regional 
office in March 1992.  In May 1994 and April 1995 the appeal 
was remanded for further action.  The case was again before 
the Board in November 1998 when it was held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis of the 
cervical and lumbar spine.  The Board also denied entitlement 
to service connection for degenerative joint disease of the 
thoracic spine; hypertension with an enlarged heart; brain 
damage secondary to blackouts with oxygen poisoning and 
deficiency; injury to the lungs secondary to oxygen poisoning 
and deficiency; and a disability manifested by occlusions, 
obstructions, filling defects, blood clots and phlebitis of 
the right lower extremity.  The Board denied entitlement to 
an increased evaluation for a right knee disability, 
evaluated as 20 percent disabling.  The issue of service 
connection for post-traumatic stress disorder (PTSD) was 
deferred pending a remand to the RO for further development.

In a joint motion dated in June 1999, the Secretary of 
Veterans Affairs and the appellant's representative requested 
that the United States Court of Appeals for Veterans Claims 
(Court) partially vacate the November 1998 decision by the 
Board to the extent that it denied entitlement to an 
increased rating for a right knee disability.  The parties 
also requested that the Court dismiss the remaining issues on 
appeal.  It was noted that the Court lacked jurisdiction over 
the issue of entitlement to service connection for PTSD since 
the Board had remanded that issue and no final decision had 
been entered.  

In an order dated in June 1999 ([citation redacted]), the Court 
vacated that part of the Board's decision that denied an 
increased evaluation for a right knee disability, currently 
rated 20 percent disabling.  That matter was remanded for 
further action.  The Court dismissed the appeal as to the 
remaining issues.  The issue of rating the right knee is 
presently before the Board to take appropriate action in 
accordance with the Court's order.  As noted above, the 
remaining issues, with the exception of the issue of service 
connection for post traumatic stress disorder, were denied in 
the prior Board decision.  Those matters having been 
dismissed by the Court, the Board denials remain controlling.  
Since there has been no final Board decision on the PTSD 
issue, it is still a matter pending on appeal, and is 
therefore noted on the title page.  However, the previous 
remand is still viable and that issue is before the RO as a 
result.  Since it is currently outside the jurisdiction of 
the Board, it will not be further considered in this 
decision.  

In February 1999 the veteran requested reconsideration of the 
November 1998 decision.  The request was denied by the Board 
in October 1999.  


REMAND

In the June 1999 joint motion, it was noted that when the 
veteran was examined by the VA in January 1996 the examiner 
commented that flexion of the veteran's right knee was 
stopped because of complaints of pain but there was no 
indication that the examiner addressed all the factors 
associated with the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It was agreed that the examination was inadequate 
for rating purposes and a remand was required for completion 
of a thorough and contemporaneous right knee examination 
complying with the requirements of DeLuca.  

It was further indicated in the joint motion that the Board 
did not discuss a 1990 diagnosis by a Dr. Willis, as well as 
a 1991 VA examiner's diagnosis of osteoarthritis of the right 
knee.  It was also stated that the Board did not address Dr. 
Willis' medical opinion that the veteran's osteoarthritis 
caused pain with weight bearing as well as bending in the 
context of the criteria for a higher rating.  Given such 
medical evidence, the Board should have considered the 
applicability of 38 C.F.R. § 4.59.  

In view of the foregoing matters, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
severity of his right knee disability.  
All indicated tests and studies should be 
conducted.  The examiner should identify 
the limitation of activity imposed by the 
right knee condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the right 
knee disability significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995) 
and DeLuca.  The claims file should be 
made available to the examiner for review 
prior to conducting the examination.

2.  The RO should refer to the remand 
portion of the Board decision of November 
1998 and comply with the directed actions 
therein.  

3.  The regional office should then 
review the veteran's claims.  If the 
determination regarding either of the 
remaining issues on appeal is adverse to 
the veteran, he and his current 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  Since the last hearing before 
the Board was held in March 1992 before a 
Board member who is no longer with the 
Board, and the veteran's current 
representative has never had the 
opportunity to appear with him at a Board 
hearing, the veteran and his 
representative should also be advised of 
the various forms of hearings available 
and be given an opportunity for another 
Board hearing on the current issues, if 
they should desire one.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to comply with the Court order 
and obtain clarifying information.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



